Exhibit 10.1
Execution Version
CONTRIBUTION AGREEMENT
By and Among
OASIS PETROLEUM INC.
OASIS PETROLEUM LLC
OAS HOLDING COMPANY LLC
OAS MERGERCO LLC
And
ENCAP ENERGY CAPITAL FUND VI, L.P.
Dated as of June 15, 2010

 



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT
     This Contribution Agreement, dated as of June 15, 2010 (this “Agreement”),
is by and among Oasis Petroleum Inc., a Delaware corporation (“Oasis”), Oasis
Petroleum LLC, a Delaware limited liability company (“Oasis LLC”), OAS Holding
Company LLC, a Delaware limited liability company (“Oasis Holdings”), OAS
Mergerco LLC, a Delaware limited liability company (“Merger LLC”) and Encap
Energy Capital Fund VI, L.P., a Delaware limited partnership (“Encap”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.
RECITALS
     WHEREAS, Oasis LLC formed Oasis Holdings as a limited liability company
under the Delaware Limited Liability Company Act, as amended (the “Act”) and
owns all of the equity interests in Oasis Holdings.
     WHEREAS, pursuant to the terms of the Limited Liability Company Agreement
of Oasis Holdings dated as of February 26, 2010 (the “New Holdings Agreement”),
the various parties to the New Holdings Agreement agreed that the transactions
and actions being consummated by the terms of this Agreement were transactions
that the parties were obligated to consummate subsequent to the formation of
Oasis Holdings and, as a consequence, this Agreement is in furtherance of the
terms and obligations of the parties under the New Holdings Agreement;
     WHEREAS, Oasis Holdings formed Merger LLC as a limited liability company
under the Act and owns all of the equity interests in Merger LLC.
     WHEREAS, Oasis Holdings incorporated Oasis as a corporation under the
Delaware General Corporation Law, as amended, and contributed $10.00 to Oasis in
exchange for 1,000 shares of Common Stock (the “Initial Shares”).
     WHEREAS, as contemplated by that certain Registration Statement on Form S-1
(Registration No. 333-165212) filed by Oasis with the Securities and Exchange
Commission to register the public offering and sale of common stock of Oasis
(the “IPO”), the Parties intend to cause various transactions to occur at or
prior to the initial closing of the IPO.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby, each of the following transactions shall occur:

  1.   Oasis LLC will contribute to Oasis Holdings cash in an amount equal to
0.001% of the product of (x) the price at which the Company’s Common Stock is
offered to the public pursuant to the Underwriting Agreement and (y) the number
of outstanding shares of the Company’s Common Stock following the closing of the
Underwriting Agreement (the “Holdings Contribution”), in exchange for a 10%
membership interest in Oasis Holdings.

 



--------------------------------------------------------------------------------



 



  2.   Encap will contribute to Oasis Holdings membership interests in Oasis LLC
representing a 0.01% interest in Oasis LLC in exchange for a 90% membership
interest in Oasis Holdings.     3.   Merger LLC will, pursuant to the Agreement
and Plan of Merger, dated the date hereof (the “Merger Agreement”), merge with
and into Oasis LLC, the separate organizational existence of Merger LLC shall
cease, and Oasis LLC shall continue as the surviving entity (the “Merger”).    
4.   By virtue of the Merger, all of the membership interests in Oasis LLC shall
be converted into membership interests in Oasis Holdings, whereby Oasis LLC will
become a wholly-owned subsidiary of Oasis Holdings and the former members of
Oasis LLC will be admitted to and become the members of Oasis Holdings, owning
the same percentage interests in Oasis Holdings that were owned in Oasis LLC
(the “Conversion”).     5.   Oasis Holdings will contribute to Oasis all of the
membership interests in Oasis LLC in exchange for 61,630,000 shares of Common
Stock, representing 100% of the outstanding capital stock of Oasis.     6.  
Oasis will redeem the Initial Shares from Oasis Holdings.     7.   The limited
liability company agreements of Oasis Holdings and Oasis LLC will be amended and
restated to the extent necessary to reflect the applicable matters set forth
above and contained in this Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     The terms set forth below in this Article I shall have the meanings
ascribed to them below or in the part of this Agreement referred to below:
     “Common Stock” means the common stock of Oasis, par value $0.01 per share.
     “Effective Time” means 12:01 a.m. Central Standard Time on the date of the
closing of the IPO.
     “Underwriters” means those underwriters listed in the Underwriting
Agreement.
     “Underwriting Agreement” means that certain Underwriting Agreement to be
entered into among Morgan Stanley and UBS Securities LLC, as representatives of
the Underwriters, Oasis and Oasis Holdings.

2



--------------------------------------------------------------------------------



 



ARTICLE II
CONTRIBUTIONS AND ACKNOWLEDGEMENTS
     Section 2.1 Contribution to Oasis Holdings by Oasis LLC. Effective
immediately following the Effective Time, Oasis LLC hereby contributes to Oasis
Holdings, as a capital contribution, cash in an amount equal to the Holdings
Contribution, in exchange for a 10% membership interest in Oasis Holdings.
     Section 2.2 Contribution to Oasis Holdings by Encap. Effective immediately
following the Effective Time, Encap hereby contributes to Oasis Holdings, as a
capital contribution, membership interests in Oasis LLC representing a 0.01%
interest in Oasis LLC, in exchange for a 90% membership interest in Oasis
Holdings.
     Section 2.3 Acknowledgement of Merger and Conversion. Effective immediately
following the consummation of the transaction described in Section 2.2, the
Parties hereto hereby acknowledge, pursuant to the Merger Agreement, the
completion of the Merger and the Conversion.
     Section 2.4 Contribution of Oasis LLC by Oasis Holdings to Oasis. Effective
immediately following the consummation of the transaction described in
Section 2.3, Oasis Holdings hereby contributes, conveys, assigns and transfers
to Oasis all of the membership interests in Oasis LLC, in exchange for
61,630,000 shares of Common Stock.
     Section 2.5 Redemption of the Initial Shares. Effective simultaneously with
the consummation of the transaction described in Section 2.4, Oasis hereby
redeems the Initial Shares in exchange for the repayment to Oasis Holdings of
the $10.00 contribution made by Oasis Holdings to Oasis in connection with the
incorporation of Oasis, along with any interest or other profit that may have
resulted from the investment or other use of such contribution.
     Section 2.6 Amended and Restated Limited Liability Company Agreement of
Oasis LLC. Effective immediately following the consummation of the transactions
described in Section 2.4 and Section 2.5, Oasis shall enter into an Amended and
Restated Limited Liability Company Agreement of Oasis LLC to admit Oasis as the
sole member of Oasis LLC.
ARTICLE III
FURTHER ASSURANCES
     From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional, assignments, conveyances, instruments, notices and other documents,
and to do all such other acts and things, all in accordance with applicable law,
as may be necessary or appropriate (a) more fully to assure that the applicable
Parties own all of the properties, rights, titles, interests, estates, remedies,
powers and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively to carry out the purposes and intent of this
Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
EFFECTIVE TIME
     Notwithstanding anything contained in this Agreement to the contrary, the
provisions of Article II and Article III shall not be binding or have any effect
until Oasis and Oasis Holdings execute the Underwriting Agreement, at which time
all such provisions shall be effective and operative without further action by
any Party hereto.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Order of Completion of Transactions. The transactions provided
for in Article II of this Agreement shall be completed in the order and at the
times set forth in Article II.
     Section 5.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.
     Section 5.3 Assignment of Agreement; Successors and Assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Party without the prior consent of each of the Parties. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.
     Section 5.4 No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
     Section 5.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     Section 5.6 Choice of Law. This Agreement shall be subject to and governed
by the laws of the State of Texas. Each Party hereby submits to the jurisdiction
of the state and federal courts in the State of Texas and to venue in Houston,
Texas.

4



--------------------------------------------------------------------------------



 



     Section 5.7 Severability. If any of the provisions of this Agreement are
held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
     Section 5.8 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement.
     Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to the specific transactions effected
pursuant to this Agreement and such instruments.
     Section 5.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

            OASIS PETROLEUM INC.
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer        OASIS PETROLEUM LLC
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer        OASIS HOLDING COMPANY LLC
      By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz        Title:  
President and Chief Executive Officer        OAS MERGERCO LLC
      By:   OAS HOLDING COMPANY LLC
its sole member         By:   /s/ Thomas B. Nusz         Name:   Thomas B. Nusz 
      Title:   President and Chief Executive Officer     

Signature Page to Contribution Agreement

 



--------------------------------------------------------------------------------



 



                  ENCAP ENERGY CAPITAL FUND VI, L.P.
 
           
 
  By:   EnCap Equity Fund VI GP, L.P.,
General Partner of EnCap Energy Capital
Fund VI, L.P.    
 
           
 
  By:   EnCap Investments, L.P.,
General Partner of EnCap Equity Fund VI
GP, L.P.    
 
           
 
  By:   EnCap Investments GP, L.L.C.,
General Partner of EnCap Investments L.P.    
 
           
 
  By:   /s/ D. Martin Phillips    
 
   
 
Name: D. Martin Phillips    
 
    Title:   Senior Managing Director    

Signature Page to Contribution Agreement

 